DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 10/10/22.    
Claim(s) 1-19 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal, U.S. Patent/Pub. No. 2018/0131904 A1 in view of Shaw, U.S. Patent/Pub. No. 2009/0222741 A1, and further in view of Chakra, U.S. Pub. No. 2010/0042704 A1.
As to claim 1, Segal teaches a method, comprising: 
monitoring, by a processor in real time, content consumed by a plurality of participants during a first meeting before the first meeting, wherein the monitored content is associated with each of the plurality of participants (Segal, page 3, paragraph 39; page 7, paragraph 70; i.e., [0039] The artificial intelligent agent of the present application can be configured to monitor multiple forms of input throughout respective meetings. In addition to transcribing a meeting via a field connection to SIRI or other voice-based system, the present application includes functionality to utilize advanced deep learning driven algorithms to monitor participant’s sentiments and interest indications during meetings to arrive at an ability to provide accurate meeting minutes and summaries. One or more hardware devices can be configured, for example, with microphone(s), camera(s), light sensors, heat sensors motion sensors or other detection features that assist with monitoring participants and activity during meetings); 
tracking, by the processor, one or more updates performed by the plurality of participants to the monitored content during and post the first meeting (Segal, page 3, paragraph 35; page 7, paragraph 68; i.e., [0035] Post-meeting summaries that are generated in accordance with the present application can be particularly
useful to allow attendees to participate during meetings without being distracted by 
a need to take detailed written notes. Additionally, due to the retrievable and interactive nature of meeting summaries generated in accordance with the present application, attendees can be provided with a valuable resource that enables improved participation in subsequent meetings. For example, prior to the start of a meeting or during a meeting, summaries of previous meetings can be generated; [0068] Moreover, as content is edited (such as video, audio or images) in a packaged video file, the metadata can be automatically edited as well to provide functionality and operations, such as shown and described herein, and kept up-to-date as such files are edited); 
generating, by the processor, a summary of one or more action points for each of the plurality of participants based on the content consumed by the plurality of participants during the first meeting before the first meeting (Segal, page 3, paragraph 33 & 35; i.e., [0033] Moreover, action items that are discussed during the meeting can be collected as a function of one or agent-based operations, and the action items can be assigned to one or more of the attendees, for example, during the meeting or shortly thereafter; [0035] Post-meeting summaries that are generated in accordance with the present application can be particularly useful to allow attendees to participate during meetings without being distracted by a need to take detailed written notes. Additionally, due to the retrievable and interactive nature of meeting summaries generated in accordance with the present application, attendees can be provided with a valuable resource that enables improved participation in subsequent meetings. For example, prior to the start of a meeting or during a meeting, summaries of previous meetings can be generated); and 
displaying, by the processor, the summary to each of the plurality of participants before start time of the second meeting (Segal, page 3, paragraph 35; page 7, paragraph 68; i.e., ; [0035] Post-meeting summaries that are generated in accordance with the present application can be particularly useful to allow attendees to participate during meetings without being distracted by a need to take detailed written notes. Additionally, due to the retrievable and interactive nature of meeting summaries generated in accordance with the present application, attendees can be provided with a valuable resource that enables improved participation in subsequent meetings. For example, prior to the start of a meeting or during a meeting, summaries of previous meetings can be generated; [0068] Moreover, as content is edited (such as video, audio or images) in a packaged video file, the metadata can be automatically edited as well to provide functionality and operations, such as shown and described herein, and kept up-to-date as such files are edited).
But Segal failed to teach the claim limitation wherein monitoring, by a processor in real time, content consumed on a corresponding electronic device of a plurality of electronic devices, wherein the content is consumed by each of the plurality of participants for a first time duration before the first meeting; identifying, by the processor, a start time of a second meeting scheduled in continuation to the first meeting based on calendar information associated with each of the plurality of participants; generating, by the processor, a summary for the first time duration before the first meeting; displaying, by the processor, the summary before a second time duration of the start time of the second meeting, displaying the one or more tracked updates performed on the monitored content during and post the first meeting by the plurality of participants, before the second time duration of the start time of the second meeting.
However, Shaw teaches the limitation wherein monitoring, by a processor in real time, content consumed on a corresponding electronic device of a plurality of electronic devices, wherein the content is consumed by each of the plurality of participants for a first time duration before the first meeting (Shaw, figure 3; page 4, paragraph 34 & 42; page 5, paragraph 48; i.e., [0034] Details regarding participation by members of the shared workspace 106 in pre-meeting activities are described with respect to FIG. 3. Activities performed during a meeting are described below with respect to FIG. 5, and activities occurring following a meeting are described below with respect to FIG. 7. It should be appreciated that users may contribute meeting data prior to the meeting, during a meeting, and after a meeting both synchronously and asynchronously, and such data is synchronized to other members of the shared workspace 106); identifying, by the processor, a start time of a second meeting scheduled in continuation to the first meeting based on calendar information associated with each of the plurality of participants (Shaw, page 3, paragraph 33; i.e., [0033] user may be presented with a user interface form allowing entry of the meeting subject, location, date, and time, including time zone information. The user may also be permitted to indicate that the meeting reoccurs on a specified schedule; [0042]  As discussed above, the collaboration program 104 may operate in conjunction with an online meeting application to provide real-time desktop sharing among the computers 102A-102D during a meeting. Additional functionality that may be provided by the collaboration program 104 during a meeting includes functionality for collaboratively creating meeting notes 210); generating, by the processor, a summary for the first time duration before the first meeting (Shaw, page 5, paragraph 50-52; i.e., [0052] Referring now to FIG. 8A, an illustrative user interface 800 provided by the collaboration program 104 for creating a meeting summary 212 will be described. As shown in FIG. 8A, the user interface 800 includes a meeting summary pane 802. The meeting summary pane 802 includes one or more meeting summary items 804 that identify the summaries created by the various members of the shared workspace 106. The user interface 800 also shows the meeting summary 212. As shown in FIG. 8A, the meeting summary 212 identifies the title of the meeting, the date of the meeting, the location of the meeting, and the meeting organizer. Other data regarding the meeting may also be included in the meeting summary); displaying, by the processor, the summary before a second time duration of the start time of the second meeting (Shaw, page 1, paragraph 2 & 5; page 4, paragraph 34; i.e., [0002] The lifecycle of a meeting refers to the time prior to the meeting, during the meeting, and after the meeting. For instance, using current software tools, a user may create a meeting agenda prior to a meeting that identifies one or more topics for the meeting. During the meeting, one or more users may take notes on the meeting; [0034] It should be appreciated that users may contribute meeting data prior to the meeting, during a meeting, and after a meeting both synchronously and asynchronously, and such data is synchronized to other members of the shared workspace)
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Segal to substitute agenda from Shaw for action items from Segal to offer a more convenient way of storing documents reflecting the activities occurring during the lifecycle of the meeting (Shaw, page 1, paragraph 3).
However, Chakra teaches the limitation wherein displaying the one or more tracked updates performed on the monitored content during and post the first meeting by the plurality of participants, before the second time duration of the start time of the second meeting (Chakra, figure 1; page 5, paragraph 46; i.e., [0046] Method 400 can begin in step 405, where the occurrence associated with a scheduled meeting can be detected. The detected occurrence can be one defined and/or driven by data maintained within a calendaring system. The detection occurrence can be associated with different time periods relative to a meeting specific time event and/or can be associated with meeting completion activities (assuming such activities are monitored and updated during a meeting) For example, a detection of step 405 can occur at any programmatically configured time in advance of a meeting (e.g., 10 minutes before, 30 seconds before, etc.), during a meeting ( e.g., three minutes after a meeting starts, after a first two meeting items in an associated meeting agenda are handled, etc.), and/or after a meeting (5 minutes after a meeting, two days after a meeting if an action item of the meeting is not indicated as completed, etc)
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Segal to substitute specific time event from Chakra for interacting from Segal to Users can also want to review previous meeting minutes, view past electronic presentations, and take other action in advance of a meeting in preparation for it (Chakra, page 1, paragraph 3).
As to claim 2, Segal-Shaw-Chakra teaches the method as recited in claim 1, wherein the content comprises at least one of one or more applications, one or more files, one or more libraries, audio content, video content, meeting notes, presentation content, screen sharing content, or file sharing content that is accessed by the plurality of participants (Segal, page 4, paragraph 43; i.e., [0043] including image files, video content, documents, audio/video recordings, metadata and other information).
As to claim 3, Segal-Shaw-Chakra teaches the method as recited in claim 1, wherein the content is associated with a plurality of attributes comprising author name, last modified time, last modified date, last modified author, version number, title, category, total editing time, file size, creation date, last accessed date, last accessed author name, sharing status, and online status (Segal, page 7, paragraph 71; i.e., [0071] implementations, action items can be configured as strings with a respective status identifier. Thereafter, the action items can be assigned to member(s) of a respective meeting or team).
As to claim 4, Segal-Shaw-Chakra teaches the method as recited in claim 1, wherein generating the summary of the one or more action points comprises: 
generating, by the processor, meeting data associated with a participant of the first meeting, wherein the meeting data comprises data associated with one or more interactions performed by the participant during the first meeting (Segal, page 3, paragraph 39; i.e., [0039] The artificial intelligent agent of the present application can be configured to monitor multiple forms of input throughout respective meetings. In addition to transcribing a meeting via a field connection to SIRI or other voice-based system, the present application includes functionality to utilize advanced deep learning driven algorithms to monitor participant’s sentiments and interest indications during meetings to arrive at an ability to provide accurate meeting minutes and summaries. One or more hardware devices can be configured, for example, with microphone(s), camera(s), light sensors, heat sensors motion sensors or other detection features that assist with monitoring participants and activity during meetings); 
training, by the processor, a machine learning (ML) model associated with the participant based on the meeting data associated with the participant (Segal, figure 4).; and 
determining, by the processor, the one or more action points to be performed by the participant before the start time of the second meeting based on the trained ML (Segal, page 3, paragraph 33; i.e., [0033] Moreover, action items that are discussed during the meeting can be collected as a function of one or agent-based operations, and the action items can be assigned to one or more of the attendees, for example, during the meeting or shortly thereafter).
As to claim 5, Segal-Shaw-Chakra teaches the method as recited in claim 4, wherein the meeting data further comprises at least one of a transcript of an audio generated by the participant during the first meeting, a transcript of the content shared by the participant during the first meeting, or meeting notes inputted by the participant (Segal, page 3, paragraph 36; i.e., [0036] a thread can retain the content from each meeting in the series ( e.g., 3 May 10, 2018 documents, meeting transcripts, summaries, smart notes, action items, etc.)).
As to claim 6, Segal-Shaw-Chakra teaches the method as recited in claim 4, wherein the one or more interactions comprises events performed by the plurality of participants to update the monitored content, by using the corresponding electronic device or one or more device peripherals attached to the corresponding electronic device, wherein the events comprise at least one of a mouse click event, a scrolling event, a typing event, or a hover event (Segal, page 8, paragraph 73-74; i.e., [0073] During operation, agenda items 702 can be provided as a pop-up window, which can be configured as a web container, and that responds to user activities, such as to be dragged and scaled to different sizes. In one or more implementations, user(s) may add an agenda item, such as by selecting pulldown values to specify the length of a respective meeting segment. Scrolling functionality can be provided in case of display limitations, such as in view of values set forth by users).
As to claim 7, Segal-Shaw-Chakra teaches the method as recited in claim 4 further comprising training, by the processor, the ML model based on metadata associated with the first meeting, wherein the metadata associated with the first meeting comprises at least a type of the first meeting (Segal, page 7, paragraph 68 & 71; i.e., [0068] One or more implementations of the present application,
 artificial intelligence module(s ), such as provided via modules 504, form various machine learning, including deep learning, such as in connection with convolutional and other neural networks, and results in detecting and characterizing sentiment in connection with one or more images, including was in video; [0071] in example display screen 600, the present application includes features, such as buttons 602, 604 and 606, that can be configured as a control console allowing the user to manage various types of elements. In the example shown in FIG. 6, agenda item 602 can include options and controls for meetings and timing, including for stages thereof, including for options and meeting flow).
As to claim 8, Segal-Shaw-Chakra teaches the method as recited in claim 1, wherein the first meeting and the second meeting have same plurality of participants and agenda of either of the first meeting and the second meeting forms a subset of other (Segal, page 3, paragraph 35; i.e., ., [0035] Post-meeting summaries that are generated in accordance with the present application can be particularly
useful to allow attendees to participate during meetings without being distracted by 
a need to take detailed written notes. Additionally, due to the retrievable and interactive nature of meeting summaries generated in accordance with the present application, attendees can be provided with a valuable resource that enables improved participation in subsequent meetings. For example, prior to the start of a meeting or during a meeting, summaries of previous meetings can be generated).
As to claim 9, Segal-Shaw-Chakra teaches the method as recited in claim 1.  But Segal-Chakra failed to teach the claim limitation wherein the first time duration and second time duration is user configurable.
However, Shaw teaches the limitation wherein the first time duration and second time duration is user configurable (Shaw, page 1, paragraph 7 ;page 3, paragraph 33;  i.e., [0007] the collaboration program includes functionality for scheduling a meeting with other users of the collaboration program (referred to herein as "meeting participants"). Once a meeting has been scheduled, activities occurring prior to the meeting can be collaboratively managed through the use of functionality provided by the collaboration program; [0033] user may be presented with a user interface form allowing entry of the meeting subject, location, date, and time, including time zone information. The user may also be permitted to indicate that the meeting reoccurs on a specified schedule).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Segal-Chakra to substitute agenda from Shaw for action items from Segal-Chakra to offer a more convenient way of storing documents reflecting the activities occurring during the lifecycle of the meeting (Shaw, page 1, paragraph 3).

Claim(s) 10-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1-9.  Therefore, claim(s) 10-18 is/are also rejected for similar reasons set forth in claim(s) 1-9.
Claim(s) 19 is/are directed to a non-transitory claim and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “displaying the one or more tracked updates performed on the monitored content during and post the first meeting by the plurality of participants, before the second time duration of the start time of the second meeting” (see Applicant’s response, 10/10/22, page 11).  It is evident from the detailed mappings found in the above rejection(s) that Chakra disclosed this functionality (see Chakra, page 5, paragraph 46).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “displaying the one or more tracked updates performed on the monitored content during and post the first meeting by the plurality of participants, before the second time duration of the start time of the second meeting” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Sun, U.S. Patent/Pub. No. US 20210377138 A1 discloses update procedure is performed after the first session management
Russ, U.S. Patent/Pub. No. US 20200118150 A1 discloses tracked update during the first gaming session.
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449